PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/970,690
Filing Date: 03 May 2018
Appellant(s): Olsen et al.



__________________
Brian E. Davy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 31, 2022.


(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejections Withdrawn in Response to Appellants' Arguments

I.	35 U.S.C. 112.

	A.	35 USC 112(b). 
The rejection of claims 1, 5, 7 and 10-21 is withdrawn under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.


	B.	35 U.S.C. 112(d).
The rejection of claim 7 is withdrawn under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.


Rejections Maintained in Response to Appellants' Arguments

Claim Interpretation: the term “affinity tag” in claim 1 to refer to a chemical moiety that functions as, or contains, an affinity ligand that is capable of binding (e.g., covalently or non-covalently) to a second “capture” chemical moiety including nucleic acid sequence of any length and/or structure such as, for example, peptides, probes, a 2-mer sequence, oligonucleotides of any length, aptamers, barcodes, etc. (See; as-filed Specification, pg. 11, lines 2-6).
The term “capture agent” such as recited in claim 14 is interpreted to refer to any compound, moiety, molecule, sequence, etc. that can bind to an affinity tag (See; as-filed Specification, pg.  12, lines 30-31).

Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, 7 and 10-21 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Bustamante et al. (US Patent Application Publication No. 20150360194, published December 17, 2015; effective filing date May 2, 2014) as evidenced by Islam et al. (Saudi Journal of Biological Sciences, 2012, 19, 337-342); and Nayfach et al. (Genome Biology, 2015, 16(51), 1-18).
Regarding claims 1, 5, 7-10, 13, 14 and 21, Bustamante et al. teach that the method can be used to isolate endogenous DNA from a variety of different samples (paragraph [0068], lines 1-2). Bustamante et al. teach capturing DNA molecules in a solution, comprising, (a) extracting DNA from a sample including biological samples such as clinical, forensic, archaeological and environmental samples to produce extracted DNA, wherein the extracted DNA comprises more environmental DNA than endogenous DNA; and wherein the DNA in these samples comprising ancient DNA can be highly fragmented such as to an average size in the range of 10 bp to 5 kb, or 20 bp to 200 bp (interpreted as contacting, DNA 10 kb or less in length, and DNA 10 kb or more in length); (b) ligating universal adaptors to the extracted DNA; (c) hybridizing the extracted DNA in solution, with affinity tagged RNA probes (interpreted as a nucleic acid binding reagent comprising an affinity tag; and removing from the solution using the affinity tag, nucleic acids bound to the nucleic acid binding reagent) generated by in vitro transcribing a library of fragmented reference genomic DNA (interpreted as an nucleic acid, and genomic DNA); (d) binding the product with a capture agent for the affinity tag that is tethered to a substrate in the presence of RNA oligonucleotides that are complementary to the adaptors (interpreted as a solid support comprising a capture agent), thereby capturing the hybridized DNA molecules on the substrate (interpreted as a solid support, and a DNA binding reagent), and washing the substrate to remove any unbound DNA molecules (interpreted as removing); and (e) releasing the captured DNA molecules; and kits for performing the method, wherein cDNA and mRNA are encompassed by the term “genomic sequence”, and wherein the affinity-tag is a biotin moiety and the capture agent is streptavidin or avidin (corresponding to the binding agent comprises DNA; covalently linking the nucleic acid to the nucleic acid binding reagent; comprising DNA; genomic DNA; and mRNA; immobilizing on a solid support; capture agent; and biotin, claims 5, 7-10, 13 and 14) (Abstract; paragraphs [0007]; [0032]; [00058], lines 12-14; and [0069], lines 18-19; and pg. 14, col 2, claim 14). Bustamante et al. teach that environmental DNA refers to DNA that is present in a sample that is not naturally associated with the sample when the sample was part of a living being, such that environmental DNA can come from any source including microbes in soil or feces (corresponding to nucleic acids inherently encompassing nucleic acids 10 kb or greater in length) (paragraph [0048]), where it is known that in the study of microbial communities, irrespective of the soil samples and extraction methods, the DNA fragment size was >10 kb as evidenced by Islam et al. (interpreted as a desired length; and >10 kb) (Abstract); and that the average genome size applied to human microbiome samples was from 138 kb to 10 Mb and spanned 33 distinct phyla as evidenced by Nayfach et al. (Abstract; and pg. 13, col 2; first full paragraph). Bustamante et al. teach that the method can be used to isolate endogenous DNA from a variety of different samples (interpreted as capturing endogenous DNA that is less than 10 kb in length, claim 1) (paragraph [0068], lines 1-2). Bustamante et al. teach that the reference sample (interpreted as a sample) can be, for example (e.g., human) genomic DNA that has been fragmented to a desired size, such as an average size in the range of 100 bp to 10 kb (e.g., 100 bp to 500 bp) although sizes outside of these ranges is envisioned (interpreted as sample comprising DNA of 10 kb or less in length; and encompassing nucleic acids having a length of 10 kb or greater), wherein such fragments can be made by fragmenting a genome using physical methods (e.g., sonication, nebulization, or shearing), chemically, enzymatically (e.g., using a rare-cutting restriction enzyme), or a transposable element (corresponding to a nucleic acid sample comprising nucleic acids 10 kb or less in length, and less than the desired length; and 10 kb or greater in length, claim 1) (paragraph [0061], lines 1-9). Bustamante et al. teach that the term “reference genomic DNA” refers to genomic DNA from a species of interest such that reference genomic DNA is selected so that it hybridizes to the endogenous DNA and not the environmental DNA at high stringency (paragraph [0049]). Bustamante et al. teach that human DNA was sheared on a Covaris S2 instrument, T7 adaptor stock was used for the ligation reaction (interpreted as bound to a nucleic acid binding reagent with affinity tag), the libraries were size selected on 2% agarose gel to remove unligated adapters and select for fragments ~200-300 bp in length (interpreted as 400-600 kb fragments, and interpreting the unselected fragments as producing a size-selected library comprising 60% or more of the nucleic acids 10 kb in length or greater), and the libraries PCR amplified (corresponding to fragments; nucleic acids of desired and undesired length; binding to a nucleic acid binding reagent with affinity tag; separating to produce a size selected nucleic acid library) (paragraphs [0097], lines 1-3; and [0098]). Bustamante et al. teach that the method can be used to isolate fragments that represent at least 10%, at least 30% at least 50%, or at least 70% or more of the genome (corresponding to 60% or more of the nucleic acids less than the desired length; and 60% or more of the nucleic of the desired length are not bound, claims 1 and 3) (paragraph [0068]). Bustamante et al. teach that a “nucleic acid sample” is a sample containing nucleic acids, wherein genomic DNA from a mammal  (e.g., mouse or human) are types of complex samples that can have more than 107 different nucleic acid molecules (paragraph [0020]). Bustamante et al. teach that a ligatable end of an adaptor can be designed to be compatible with overhangs made by cleavage restriction enzyme, or it can have blunt ends or a 5’ T overhang (interpreted as blunt end ligation (interpreted as blunt end ligation, claim 21) (paragraph [0050], lines 11-15). Bustamante et al. teach a method of capturing DNA molecules in solution, comprising: (i) extracting DNA from a sample that comprises endogenous DNA and environmental DNA to produce extracted DNA (interpreted as encompassing dsDNA of less than 10 kb and encompassing a sample comprising no dsDNA of less than 10 kb in length; and dsDNA of 1 kb or more); (ii) ligating a universal adaptor to the extracted DNA, wherein ligation to PE adapters comprises the use of T4 DNA ligase (interpreted as contacting the dsDNA with a ligase); (iii) hybridizing the extracted DNA, in solution, with affinity-tagged RNA probes (interpreted as contacting the dsDNA with an tagged oligonucleotide comprising an affinity tag); (iv) binding the product of step (c) with a capture agent that is tethered to a substrate in the presence of RNA oligonucleotides that are complementary to, or have the same sequence as one or more strands of the universal adapter, thereby capturing the hybridized DNA molecules on the substrate (interpreted as removing from solution, using the affinity tag, the 60% or more of the dsDNA of less than 10 kb in length, thereby producing a size selected library); and (v) washing the substrate to remove any unbound DNA molecules (interpreting washing the substrate as removing from the solution the dsDNA comprising 60% or more of dsDNA of 10 kb or greater in length not ligated to the affinity-tagged oligonucleotides, claim 1) (paragraph [0089], lines 1-6; and pg. 14, col 1, claim 1). Bustamante et al. teach that after hybridization, biotinylated bait and bound ancient DNA is pulled down with streptavidine-coated magnetic beads, and any unbound DNA is washed away; and the DNA is eluted and amplified for sequencing (interpreted as dsDNA is ligated to the tagged oligonucleotide comprising an affinity tag; and removing from the solution using the affinity tag, 60% or more of the dsDNA of less than 10 kb, thus, leaving behind in solution, a size-selected nucleic acid library comprising 60% or more of the dsDNA of 10 kb or greater in length, claim 1) (paragraphs [0010], lines 15-19).
Regarding claims 11, 12 and 15, Bustamante et al. teach that the term “biotin moiety” refers to an affinity agent that includes a biotin or a biotin analog such as desthiobiotin (interpreted as desthiobiotin) oxybiotin, 2-iminobiotin, biocytin, etc., that bind to streptavidin with an affinity of at least 10-8 M (corresponding to biotin; biotin analog; and desthiobiotin, claims 11 and 12) (paragraph [0035]). Bustamante et al. teach that after hybridization, the biotinylated bait and bound aDNA is pulled down with streptavidin-coated magnetic beads (interpreted as separating using affinity tag), any unbound DNA is washed away (interpreted as separating), then the DNA is eluted and amplified for sequencing (corresponding to separating; and sequencing, claim 15) (paragraph [0010], lines 15-19). 
Regarding claim 16, Bustamante et al. teach that next-generation sequencing methods include nanopore-sequencing methods or electronic-detection based methods (corresponding to nanopore sequencing, claim 16) (paragraph [0046]).
Regarding claims 17-20, Bustamante et al. teach kits that contain reagents for practicing the subject methods are provided, wherein the subject kits contain at least (i) a universal adaptor, (ii) a library comprising fragmented human genomic DNA that has been ligated to an RNA promoter adaptor or a library of affinity-tagged transcripts made from the same, (iii) RNA oligonucleotides that are complementary or have the same sequence as a sequence in the universal adaptor, of DNA oligonucleotide for making the same; although if the kit does not contain the library of affinity-tagged transcripts, the kit can contain a DNA-dependent RNA polymerase, a ribonucleotide mix comprising an affinity-tagged ribonucleotide, and a substrate such as beads comprising a capture agent for the affinity tag (corresponding to a nucleic acid binding reagent; and affinity tag, claims 17-20) (paragraph [0070]). Bustamante et al. teach that the kid can further include instructions for using the components of the kit to practice the subject methods (corresponding to instructions, claim 17) (paragraph [0072]).
Bustamante et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 5, 7 and 10-21 is maintained under 35 U.S.C. 103 as being unpatentable over Bustamante et al. (US Patent Application Publication No. 20150360194, published December 17, 2015; effective filing date May 2, 2014; of record) as evidenced by Islam et al. (Saudi Journal of Biological Sciences, 2012, 19, 337-342); and Ku et al. (Expert Review of Medical Devices, 2014, 10(1), 1-6; and Moysey et al. (US Patent Application Publication No. 20140255921, published September 11, 2014); and Nayfach et al. (Genome Biology, 2015, 16(51), 1-18).
Regarding claims 1, 5, 7-10, 13, 14 and 21, Bustamante et al. teach that the method can be used to isolate endogenous DNA from a variety of different samples (paragraph [0068], lines 1-2). Bustamante et al. teach capturing DNA molecules in a solution, comprising, (a) extracting DNA from a sample including biological samples such as clinical, forensic, archaeological and environmental samples to produce extracted DNA, wherein the extracted DNA comprises more environmental DNA than endogenous DNA; and wherein the DNA in these samples comprising ancient DNA can be highly fragmented such as to an average size in the range of 10 bp to 5 kb, or 20 bp to 200 bp (interpreted as contacting, DNA 10 kb or less in length, and DNA 10 kb or more in length); (b) ligating universal adaptors to the extracted DNA; (c) hybridizing the extracted DNA in solution, with affinity tagged RNA probes (interpreted as a nucleic acid binding reagent comprising an affinity tag; and removing from the solution using the affinity tag, nucleic acids bound to the nucleic acid binding reagent) generated by in vitro transcribing a library of fragmented reference genomic DNA (interpreted as an nucleic acid, and genomic DNA); (d) binding the product with a capture agent for the affinity tag that is tethered to a substrate in the presence of RNA oligonucleotides that are complementary to the adaptors (interpreted as a solid support comprising a capture agent), thereby capturing the hybridized DNA molecules on the substrate (interpreted as a solid support, and a DNA binding reagent), and washing the substrate to remove any unbound DNA molecules (interpreted as removing); and (e) releasing the captured DNA molecules; and kits for performing the method, wherein cDNA and mRNA are encompassed by the term “genomic sequence”, and wherein the affinity-tag is a biotin moiety and the capture agent is streptavidin or avidin (corresponding to the binding agent comprises DNA; covalently linking the nucleic acid to the nucleic acid binding reagent; comprising DNA; genomic DNA; and mRNA; immobilizing on a solid support; capture agent; and biotin, claims 5, 7-10, 13 and 14) (Abstract; paragraphs [0007]; [0032]; [00058], lines 12-14; and [0069], lines 18-19; and pg. 14, col 2, claim 14). Bustamante et al. teach that environmental DNA refers to DNA that is present in a sample that is not naturally associated with the sample when the sample was part of a living being, such that environmental DNA can come from any source including microbes in soil or feces (corresponding to nucleic acids inherently encompassing nucleic acids 10 kb or greater in length) (paragraph [0048]), where it is known that in the study of microbial communities, irrespective of the soil samples and extraction methods, the DNA fragment size was >10 kb as evidenced by Islam et al. (interpreted as a desired length; and >10 kb) (Abstract); and that the average genome size applied to human microbiome samples was from 138 kb to 10 Mb and spanned 33 distinct phyla as evidenced by Nayfach et al. (Abstract; and pg. 13, col 2; first full paragraph). Bustamante et al. teach that the method can be used to isolate endogenous DNA from a variety of different samples (interpreted as capturing endogenous DNA that is less than 10 kb in length, claim 1) (paragraph [0068], lines 1-2). Bustamante et al. teach that the reference sample (interpreted as a sample) can be, for example (e.g., human) genomic DNA that has been fragmented to a desired size, such as an average size in the range of 100 bp to 10 kb (e.g., 100 bp to 500 bp) although sizes outside of these ranges is envisioned (interpreted as sample comprising DNA of 10 kb or less in length; and encompassing nucleic acids having a length of 10 kb or greater), wherein such fragments can be made by fragmenting a genome using physical methods (e.g., sonication, nebulization, or shearing), chemically, enzymatically (e.g., using a rare-cutting restriction enzyme), or a transposable element (corresponding to a nucleic acid sample comprising nucleic acids 10 kb or less in length, and less than the desired length; and 10 kb or greater in length, claim 1) (paragraph [0061], lines 1-9). Bustamante et al. teach that the term “reference genomic DNA” refers to genomic DNA from a species of interest such that reference genomic DNA is selected so that it hybridizes to the endogenous DNA and not the environmental DNA at high stringency (paragraph [0049]). Bustamante et al. teach that human DNA was sheared on a Covaris S2 instrument, T7 adaptor stock was used for the ligation reaction (interpreted as bound to a nucleic acid binding reagent with affinity tag), the libraries were size selected on 2% agarose gel to remove unligated adapters and select for fragments ~200-300 bp in length (interpreted as 400-600 kb fragments, and interpreting the unselected fragments as producing a size-selected library comprising 60% or more of the nucleic acids 10 kb in length or greater), and the libraries PCR amplified (corresponding to fragments; nucleic acids of desired and undesired length; binding to a nucleic acid binding reagent with affinity tag; separating to produce a size selected nucleic acid library) (paragraphs [0097], lines 1-3; and [0098]). Bustamante et al. teach that the method can be used to isolate fragments that represent at least 10%, at least 30% at least 50%, or at least 70% or more of the genome (corresponding to 60% or more of the nucleic acids less than the desired length; and 60% or more of the nucleic of the desired length are not bound, claims 1 and 3) (paragraph [0068]). Bustamante et al. teach that a “nucleic acid sample” is a sample containing nucleic acids, wherein genomic DNA from a mammal  (e.g., mouse or human) are types of complex samples that can have more than 107 different nucleic acid molecules (paragraph [0020]). Bustamante et al. teach that a ligatable end of an adaptor can be designed to be compatible with overhangs made by cleavage restriction enzyme, or it can have blunt ends or a 5’ T overhang (interpreted as blunt end ligation (interpreted as blunt end ligation, claim 21) (paragraph [0050], lines 11-15). Bustamante et al. teach a method of capturing DNA molecules in solution, comprising: (i) extracting DNA from a sample that comprises endogenous DNA and environmental DNA to produce extracted DNA (interpreted as encompassing dsDNA of less than 10 kb and encompassing a sample comprising no dsDNA of less than 10 kb in length; and dsDNA of 1 kb or more); (ii) ligating a universal adaptor to the extracted DNA, wherein ligation to PE adapters comprises the use of T4 DNA ligase (interpreted as contacting the dsDNA with a ligase); (iii) hybridizing the extracted DNA, in solution, with affinity-tagged RNA probes (interpreted as contacting the dsDNA with an tagged oligonucleotide comprising an affinity tag); (iv) binding the product of step (c) with a capture agent that is tethered to a substrate in the presence of RNA oligonucleotides that are complementary to, or have the same sequence as one or more strands of the universal adapter, thereby capturing the hybridized DNA molecules on the substrate (interpreted as removing from solution, using the affinity tag, the 60% or more of the dsDNA of less than 10 kb in length, thereby producing a size selected library); and (v) washing the substrate to remove any unbound DNA molecules (interpreting washing the substrate as removing from the solution the dsDNA comprising 60% or more of dsDNA of 10 kb or greater in length not ligated to the affinity-tagged oligonucleotides, claim 1) (paragraph [0089], lines 1-6; and pg. 14, col 1, claim 1). Bustamante et al. teach that after hybridization, biotinylated bait and bound ancient DNA is pulled down with streptavidine-coated magnetic beads, and any unbound DNA is washed away; and the DNA is eluted and amplified for sequencing (interpreted as dsDNA is ligated to the tagged oligonucleotide comprising an affinity tag; and removing from the solution using the affinity tag, 60% or more of the dsDNA of less than 10 kb, thus, leaving behind in solution, a size-selected nucleic acid library comprising 60% or more of the dsDNA of 10 kb or greater in length, claim 1) (paragraphs [0010], lines 15-19).
Regarding claims 11, 12 and 15, Bustamante et al. teach that the term “biotin moiety” refers to an affinity agent that includes a biotin or a biotin analog such as desthiobiotin (interpreted as desthiobiotin) oxybiotin, 2-iminobiotin, biocytin, etc., that bind to streptavidin with an affinity of at least 10-8 M (corresponding to biotin; biotin analog; and desthiobiotin, claims 11 and 12) (paragraph [0035]). Bustamante et al. teach that after hybridization, the biotinylated bait and bound aDNA is pulled down with streptavidin-coated magnetic beads (interpreted as separating using affinity tag), any unbound DNA is washed away (interpreted as separating), then the DNA is eluted and amplified for sequencing (corresponding to separating; and sequencing, claim 15) (paragraph [0010], lines 15-19). 
Regarding claim 16, Bustamante et al. teach that next-generation sequencing methods include nanopore-sequencing methods or electronic-detection based methods (corresponding to nanopore sequencing, claim 16) (paragraph [0046]), wherein it is known in the art that next generation sequencing technologies require different read lengths such as 35-100 bp (HiSeq, Illumina), 400 bp (Roche Applied Science 454), 35-50 bp (Applied Biosystems SOLiD 4), 35 bp (Complete Genomics), less than 200 bp (Ion Torrent) and 800-1000 bp (Pacific Biosciences, PacBio RS) as evidenced by Ku et al. (pg. 2, Table 1); and where it is known in the art that target polynucleotides for use in a nanopore by Oxford Technologies include any length such as at least 10, at least 50, at least 200, at least 400, 5000 or more nucleotide pairs, or 100000 or more nucleotide pairs in length as evidenced by Moysey et al. (paragraph [0065]).
Regarding claims 17-20, Bustamante et al. teach kits that contain reagents for practicing the subject methods are provided, wherein the subject kits contain at least (i) a universal adaptor, (ii) a library comprising fragmented human genomic DNA that has been ligated to an RNA promoter adaptor or a library of affinity-tagged transcripts made from the same, (iii) RNA oligonucleotides that are complementary or have the same sequence as a sequence in the universal adaptor, of DNA oligonucleotide for making the same; although if the kit does not contain the library of affinity-tagged transcripts, the kit can contain a DNA-dependent RNA polymerase, a ribonucleotide mix comprising an affinity-tagged ribonucleotide, and a substrate such as beads comprising a capture agent for the affinity tag (corresponding to a nucleic acid binding reagent; and affinity tag, claims 17-20) (paragraph [0070]). Bustamante et al. teach that the kid can further include instructions for using the components of the kit to practice the subject methods (corresponding to instructions, claim 17) (paragraph [0072]). 
Although Bustamante does not specifically exemplify that 60% or more of the nucleic acids are ligated (or not ligated) to a nucleic acid binding reagent, Bustamante does teach (a) extracting DNA from a sample that comprises both endogenous DNA and environmental DNA, to produce extracted DNA, wherein the extracted DNA comprises more environmental DNA than endogenous DNA, wherein environmental DNA can come from any source including microbes in soil or feces (interpreted as encompassing nucleic acids 10 kb or greater in length), where it is known that in the study of microbial communities, irrespective of the soil samples and extraction methods, the DNA fragment size was >10 kb as evidenced by Islam et al. (interpreted as nucleic acid having a length of 10kb or greater), and wherein the DNA in these samples comprising ancient DNA can be highly fragmented such as to an average size in the range of 10 bp to 5 kb, or 20 bp to 200 bp (interpreted as DNA of less than 10 kb in length); (b) ligating universal adaptors to the extracted DNA; and (c) hybridizing the extracted DNA in solution, with affinity tagged RNA probes; that genomic DNA from a mammal (e.g., mouse or human) are types of complex samples that can have more than 107 different nucleic acid molecules; and that the libraries were size selected on 2% agarose gel to remove unligated adapters and select for fragments ~200-300 bp in length. One of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the percentage of nucleic acids ligated (or not ligated) to the nucleic acid binding reagent can depend upon the relative composition of the sample (e.g., a mixture of ancient DNA and environmental DNA), the identity of the nucleic acid (e.g., double-stranded or single-stranded), whether the sample is subjected to one or more sample preparation techniques (e.g., extraction, fragmentation, purification, etc.) that increase or decrease the relative amounts of nucleic acids of the various sizes of nucleic acids that are present; the identity of the affinity tag, and/or the identity of the ligase, such that 60% or more of nucleic acids of less than 10 kb are ligated to the nucleic acid binding reagent, and 60% or more of nucleic acids of 10 kb or greater are not ligated to the nucleic acid binding reagent.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of extracting DNA from a sample that comprises endogenous DNA and environmental DNA as exemplified by Bustamante et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing a size-selected nucleic acid library using affinity tagged nucleic acid probes as exemplified by Bustamante et al. to include genome fragmentation followed by size selection such as on an agarose gel as disclosed by Bustamante et al. with a reasonable expectation of success in producing and selecting nucleic acid fragments of a desired size including an average size in the range of 100 bp to 10 kb (and/or lengths outside of that size range) for use in a desired down-stream application of interest and/or for analysis by a particular NGS sequencing platform or nanopore device.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.



(2)	The rejection of claims 1, 5, 7 and 10-21 is maintained under 35 U.S.C. 103 as being unpatentable over Eschoo et al. (International Patent Publication WO2016065300, published April 28, 2016) in view of Neurauter et al. (US Patent Application Publication No. 20160304929, published October 20, 2016; effective filing date November 15, 2006).
Regarding claim 1, 5, 7, 10, 11 and 13-21, Eschoo et al. teach technology relating to microfluidic cartridges configured to process a biological sample including devices, apparatuses, methods and systems for generating nucleic acid sequencing libraries that are suitable for use in sequencing methods or other nucleic acid analysis technologies (interpreted as encompassing methods and kits, claims 1 and 17) (Abstract). Eschoo et al. teach that the library is subjected to a final cleanup/size selection process to remove reaction components that are incompatible with downstream sequencing (pg. 2, lines 22-24). Eschoo et al. teach that the microfluidic compartment comprises a variety of components, modules, chambers, etc. that are fluidly connected, wherein a microfluidic cartridge comprises one or more amplification component, an adaptor ligation component (interpreted as an oligonucleotide), a labeling component (interpreted as encompassing an affinity tag), a nucleic acid extraction component, or a nucleic acid size selection component that accepts an input sample comprising nucleic acids and produces an output sample comprising nucleic acids, wherein the output sample has a higher concentration or amount of nucleic acids longer than a cutoff size that is 50 to 5000 or more base pairs relative to the concentration or amount of nucleic acids longer than the cutoff size in the input sample (interpreted as comprising nucleic acids of less than 10 kb; nucleic acids of 10 kb or greater in length; size selection; and removing, claim 1) (pg. 4, lines 1-10). Eschoo et al. teach that end repair means subjecting the duplex nucleic acid molecules having staggered single-strand ends to a process by which the ends are made blunted; and ligating adaptors to nucleic acids including adaptors that comprise single stranded nucleotide overhangs at the 5’ and/or 3’ ends, or that do not comprise single stranded nucleotide overhangs at the 5’ and/or 3’ ends (e.g., a blunt ended adaptor) (interpreted as blunt end ligation, claim 21) (pg. 11, lines 29-31; and pg. 55, lines 28-32). Eschoo et al. teach that the target sequence can be DNA, cDNA, RNA, mRNA, or miRNA including a genomic target sequence (interpreted as genomic DNA); and that reporters are using in bioassays as reagents, and are often attached by specific affinity binding, wherein a “probe” is a nucleic acid capable of binding to a target nucleic acid, wherein probes can be labeled with a reporter group (interpreted as genomic DNA; and interpreting a probe as an oligonucleotide comprising an affinity tag, claims 1, 5 and 7) (pg. 13, lines 3-10). Eschoo et al. teach a preferred universal buffer is one in which all steps of the sample-to-library process including nucleic acid isolation, amplification, ligation to sequencing adaptors, size selection, and/or final purification occur with each sample manipulation and/or enzymatic step having an efficiency that is substantially or effectively the same as the efficiency of each sample manipulation in a buffer composed specifically for each sample manipulation and/or enzymatic step such as 75%, 80%, 90%, 95%, 99% or more (interpreted as a solution; and 60% or greater, claim 1) (pg. 19, lines 1-7). Eschoo et al. teach that the term “reporter”, “label”, or “tag” refers to a biomolecule or a modification of a biomolecule that can be detected by physical, chemical, electromagnetic and/or other related analytical techniques, wherein reporters are often covalently attached to another molecule adsorbed on a solid phase, or bound by specific affinity binding, wherein the label comprises, but is not limited to, one or more fluorescent label, TITC, radioactive labels, fluorescent proteins, silver particles, and biotin beads (interpreted as biotin affinity tag; and capture agent, claims 10, 11, 13, 19 and 20) (pg. 13, lines 11-19; pg. 49, lines 6-12; and pg. 57, lines 4-10). Eschoo et al. teach ligating an adaptor to a nucleic acid is performed using a ligation reaction in which an enzyme such as a ligase including a DNA ligase forms a chemical link between the nucleic acid fragment and an adaptor, wherein adaptors comprise labels or affinity tags (interpreted as affinity-tagged oligonucleotides); and that exonuclease treatment of the ligation reaction removes incomplete ligation products and other incompletes reaction components, wherein the exonuclease enzyme mix processes both ssDNA and dsDNA templates (interpreted as a nucleic acid; dsDNA; contacting a nucleic acid with a binding reagent comprising an affinity tag; a ligase; and 60% or more ligated, instant claims 1, 17 and 18) (pg. 56, lines 1-9; and pg. 57, lines 20-26). Eschoo et al. teach that during library preparation such as for nucleic acid sequencing or NGS sequencing, an oligonucleotide adaptor is ligated onto the nucleic acid fragment as a step to prepare a sequencing library for sequencing, wherein adaptors comprise labels or affinity tags for analysis or purification of insets, and wherein the adaptors can comprise a biotin on the 5’ end, wherein after ligation of adaptors to nucleic acids, each ligated product comprises in various embodiments one or more of a PCR priming site, a sequencing primer site, an index, barcode or key; and a nucleic acid to be sequenced (interpreted as ligating a nucleic acid binding a reagent comprising an affinity tag; biotin; and nucleic acid library, claims 1 and 17) (pg. 56, lines 1-2 and 28-31; and pg. 57, lines 9-14). Eschoo et al. teach that acids are fragmented nucleic acids, and the nucleic acids are size-selected nucleic acids, wherein the adaptors comprise an index, barcode, or key that serves to identify the sequencing library after sequencing (interpreted as sequencing; and biotin, claims 10, 11, 15 and 19) (pg. 57, lines 4-10). Eschoo et al. teach that in certain embodiments, nanopore sequencing is employed (interpreted as nanopore-based sequencing, claim 16) (pg. 64, line 17). Eschoo et al. teach that the nucleic acid fragmentation chamber generates fragments that are in the ranges of 1 kb to 50 kb; and that the microfluidic cartridge comprises a component or module for purifying and size selecting nucleic acids including a nucleic acid binding buffer and super paramagnetic carboxyl beads are added to the nucleic acid to bind nucleic acids having a specified range of fragment sizes, such tht the specific formulation of binding buffer that selects for nucleic acids having a length of 50 to 5000 base pairs such as to remove small fragments having approximately less than 50 or 5000 base pairs, or 200 to 1000 base pairs (interpreted as removing from the solution 60% or more of dsDNA less than 10 kb; and to produce a size-selected library comprising 60% or more of dsDNA of 10 kb or greater in length, claim 1) (pg. 52, lines 18-20 and 26-34; and pg. 53, lines 1-10). Eschoo et al. teach that desalting of the sample and isolation are carried out in a single step such as by binding the nucleic acids to a solid phase and washing away the contaminating salts or performing gel filtration chromatography on the sample; alternatively, that interior surfaces of one or more fluid passages or chambers can themselves be derivatized to provide functional groups for the desired purification such as charged groups, affinity binding groups, and the like (interpreted as removing from the solution, removing nucleic acids from the solution using the affinity tag, the nucleic acids bound to the nucleic acid binding reagent; and to produce a size-selected library comprising 60% or more of the nucleic acids of 10 kb or greater in length; and immobilizing on a solid support, claims 1, 13 and 14) (pg. 43, lines 21-32).
Eschoo et al. do not specifically exemplify desthiobiotin (instant claim 12).
Regarding claim 12, Neurauter et al. teach methods of reversal between binding between and biotin compound and a biotin-binding compound, wherein the strong interaction between streptavidin or avidin-biotin is made much weaker by using a combination of modified streptavidin or avidin and modified biotin like desthiobiotin or a derivative thereof like DSB-X biotin (interpreted as desthiobiotin), such that a protein such as an antibody can be biotinylated with the modified biotin, and this protein isolated by binding the modified biotin to the modified streptavidin or avidin bound to a solid surface, wherein it can be released under very gentle and very rapid conditions by the addition of free biotin, such that the proteins obtained will maintain their native conformation; and that uses of the method in techniques such as detection, identification, determination, separation and/or isolation of target proteins or nucleic acids, including kits for carrying out the method are provided (interpreted as biotin analogs including desthiobiotin, claim 12) (Abstract; and paragraph [0038]). Neurauter et al. teach a system and process to change or modify properties of a solid surface including the extent of attachment of molecules to a surface for enhancing immunoassay and affinity chromatography (paragraph [0024]). Neurauter et al. teach that the invention can be used in methods for detection, identification, purification, separation and/or isolation of compounds of biological interest, targets, from heterogeneous mixtures, wherein such method include DNA-based assays and sequencing (paragraphs [0130], lines 1-4; and [0155], lines 1-3). Neurauter et al. teach that streptavidin can be readily immobilized on surface to capture, separate, or detect biotinylated moieties, wherein the basic streptavidin-biotin interaction technique is utilized in affinity chromatography, pathological probing, immunoassays, in-situ hybridization, bio-affinity sensors, and cross-linking agents (paragraph [0006], lines 1-7).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the biotin tags including biotin beads and surfaces derivatized with affinity binding groups as exemplified by Eschoo et al. for modified biotin such as desthiobiotin as disclosed by Neurauter et al. with a reasonable expectation of success in isolating, purifying and/or separating target nucleic acids that can be released under very gentle and very rapid conditions such that they maintain their native conformation. Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting, separating, isolating, and/or purifying target nucleic acids as disclosed by Neurauter et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of processing a biological sample for the generation of nucleic acid sequencing libraries that are suitable for sequencing such as tagged adaptor ligation, size-selection and/or purification including the use of biotin affinity tags as disclosed by Eschoo et al. to include affinity tags comprising biotin derivatives such as desthiobiotin and DSB-X Biotin as taught by Neurauter et al. with a reasonable expectation of success in detecting, identifying, determining, purifying, separating and/or isolating the size-selected target nucleic acids ligated to affinity tagged adaptors for further processing including analysis and/or sequencing; and/or to provide size-selected target nucleic acids ligated to affinity tagged adaptors have reduced binding affinity such that they can be released under gentle and rapid conditions.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.


(2)  Response to Argument
Claims 1, 5, 7 and 10-21
Appellants’ arguments have been addressed in the order in which they have been presented in the Appellants’ appeal brief. 

I.	35 USC 102: Bustamante et al.

Response to Appellants’ Arguments at page 5 of the Appeal Brief:

	A.	35 USC 102: Bustamante does not teach size-based selection.

	(1)		Bustamante does not teach size-based selection and, instead, the selection in Bustamante is sequence-based, such that Bustamante does not remotely contemplate selection/enrichment based on nucleic acids being of a desired length.

Examiner Response:
Appellants’ argument that Bustamante et al. do not teach a size-based selection, is not found persuasive. As an initial matter, the Examiner notes that instant claim 1 recites the phrase “to produce a size-selected nucleic acid library” in line 17, indicating that carrying out the steps of the method produces a size-selected library. Thus, the Examiner contends that a library produced by isolating DNA of a particular size including ancient DNA having an average size range of 10 bp to 5 kb, or 20 bp to 200 bp from an environmental sample having an average size in the range of 10 kb or greater in length, inherently produces a ‘size-selected’ nucleic acid library. For instance, Bustamante et al. teach: 

	(i)	Isolating endogenous DNA in solution from a variety of different samples by extracting DNA from a sample including biological samples that comprise endogenous DNA and environmental DNA including extracting DNA from clinical, forensic, archaeological, and environmental samples to produce extracted DNA (interpreting endogenous DNA as dsDNA less than 10 kb in length; and interpreting extracting as contacting in solution); 

The DNA from clinical, forensic, archaeological, and environmental samples including ancient DNA can be highly fragmented such as to an average size in the range of 10 bp to 5 kb, or 20 bp to 200 bp (interpreting endogenous DNA including ancient DNA as DNA naturally associated with the sample having a length of 10 kb or less in length; and environmental DNA as DNA that is not naturally associated with the sample having a length of 10 kb or greater in length);

wherein it is known that in the study of microbial communities, irrespective of the soil samples and extraction methods, the DNA fragment size was >10 kb as evidenced by Islam et al. (evidencing the interpretation that environmental DNA as 10 kb or greater in length); and 

where it is known that the average genome size applied to human microbiome
samples was from 138 kb to 10 Mb and spanned 33 distinct phyla as evidenced by Nayfach et al. (evidencing the interpretation that environmental DNA as 10 kb or greater in length).

The extracted DNA comprises more environmental DNA than endogenous DNA
including at least 2 times more, or 1,000 times or more environmental DNA than endogenous DNA; and that Neanderthal and Denisovan bones found in caves contained ~1.5% and 70% endogenous DNA, respectively (interpreted as removing 60% or more of the dsDNA less than 10 kb in length; and 60% or more dsDNA of 10 kb or greater in length); 
 
A reference sample such as human genomic DNA can be fragmented to a desired size including an average size range of 100 bp to 10 kb, or 100 bp to 500 bp (interpreting reference DNA as having a length of less than 10 kb in length).

		Thus, Bustamante et al. teach all of the limitations of the claims including producing a size-selected nucleic acid library.


(2)		In Bustamante, the ligation step involves ligating all of the DNA extracted from the sample to a “universal adaptor” which does not comprise an affinity tag as required by instant claim 1; such that nucleic acid selection (a) occurs in a step using biotinylated RNAs; (b) is based on the sequence of the RNAs (via hybridization) rather than size; and (c) is not achieved by duration of the contacting as required in claim 1.

Examiner Response:
Please see the discussion supra regarding the Examiner’s response to Appellants’ argument with regard to “size-selection”. Appellants’ assertion that (a) occurs in a step using biotinylated RNAs; (b) is based on the sequence of the RNAs (via hybridization) rather than size; and (c) is not achieved by duration of the contacting as required in claim 1, is not found persuasive. As an initial matter, it is noted that no specific reaction duration is recited in instant claim 1. Moreover, as noted in the as-filed Specification, the term “affinity tag” refers to a chemical moiety that functions as, or contains, an affinity ligand that is capable of binding (e.g., covalently or non-covalently) to a second “capture” chemical moiety.
	(i)	Appellants’ assertion that Bustamante et al. do not teach a tagged oligonucleotide comprising an affinity tag, is not found persuasive. Bustamante et al. teach: 

A genomic fragment can be adaptor ligated to one or both ends of the fragment, and substantially every fragment corresponding to a particular region is tagged with a different sequence (such as with Illumina PE adaptors). 

(b) ligating a universal adaptor to the extracted DNA; (c) hybridizing extracted DNA, in solution, with affinity-tagged RNA probes; (d) binding the product of step (c) with a capture agent for the affinity tag that is tethered to a substrate in the presence of RNA oligonucleotides that are complementary to the adaptors, thereby capturing the hybridized DNA molecules on the substrate in the presence of RNA oligonucleotides that are complementary to the adaptors, thereby capturing the hybridized DNA molecules on the substrate, wherein the affinity tag can be a biotin moiety; and (e) washing the substrate (interpreted as contacting a sample with a tagged oligonucleotide comprising an affinity tag; and removing from the solution using the affinity tag, 60% or more of the dsDNA of less than 10 kb, thus, leaving behind in solution, a size-selected nucleic acid library comprising 60% or more of the dsDNA of 10 kb or greater in length).

After hybridization, biotinylated bait and bound ancient DNA is pulled down with streptavidine-coated magnetic beads, and any unbound DNA is washed away; and the DNA is eluted and amplified for sequencing (interpreted as dsDNA is ligated to the tagged oligonucleotide comprising an affinity tag; and removing from the solution using the affinity tag, 60% or more of the dsDNA of less than 10 kb, thus, leaving behind in solution, a size-selected nucleic acid library comprising 60% or more of the dsDNA of 10 kb or greater in length).

A reference sample such as human genomic DNA can be fragmented to a desired size including an average size range of 100 bp to 10 kb, or 100 bp to 500 bp (interpreting reference DNA as having a length of less than 10 kb in length).

(a) extracting DNA from a sample comprising endogenous DNA (e.g., ancient DNA) and environmental DNA; (b) ligating a universal adaptor to the extracted DNA; (c) hybridizing the extracted DNA, in solution, with affinity-tagged RNA probes, generated by in vitro transcribing a library comprising fragmented reference gDNA that has been ligated to an RNA promotor adaptor; (d) binding the product of step (c) with a capture agent for the affinity tag that is tethered to the substrate in the presence of RNA oligonucleotides that are complementary to the adaptors, thereby capturing the hybridized DNA molecules on the substrate; and (e) washing the substrate to remove any unbound DNA molecules (See; paragraph [0007]) (interpreted as contacting a nucleic acid sample comprising dsDNA of 10 kb or greater in length, and less than 10 kb in length with a tagged oligonucleotide comprising an affinity tag, wherein the endogenous dsDNA of less than 10 kb in length is subsequently bound to the substrate, thereby, removing from solution the dsDNA of less than 10 kb, and leaving behind in solution 60% or more of the dsDNA of 10 kb or greater in length).

These steps discussed supra are clearly outlined in Figure 1 of the instant published Specification, and are carried out in a working example as taught in paragraphs [0085]-[0086]; [0102]; and [0104] of the instant published Specification. Thus, the methods of Bustamante et al. (wherein the step of ‘contacting’ can occur for any duration) teach the same steps as used in a working example of the instant published Specification, such that the method taught by Bustamante et al. will inherently bind 60% or more of the ancient dsDNA of less than 10kb in length to the tagged oligonucleotide and, thus, remove from solution 60% or more of the environmental dsDNA of 10 kb or greater in length. Thus, Bustamante et al. teach all of the limitations of the claims including producing a size-selected nucleic acid library.


	(ii)	Appellants’ assertion that in Bustamante et al. selection is not achieved by duration of the contacting as required in claim 1, is not found persuasive. The Examiner reiterates that instant claim 1 does not require any specific duration of time for contacting the nucleic acid sample with the tagged oligonucleotide in order to ligate 60% or more of the dsDNA of less than 10 kb in length to the tagged oligonucleotide. Thus, the duration is not an essential feature of the steps as recited in instant claim 1.


II.	35 U.S.C. 103 as to Bustamante et al. 
Response to Appellants’ Arguments at pages 6-7 of the Appeal Brief:

	A.	35 USC 103: The examiner has not established a prima facie case of obviousness.

	 (1)		Appellants’ argument that not all of the elements of the claimed invention are taught in the cited prior art, is not found persuasive. Please see the discussion supra regarding the Examiner’s response to Appellants’ arguments; as well as, the teachings of Bustamante et al.


III.	35 U.S.C. 103 as to Eschoo et al. in view of Neurauter et al.
Response to Appellants’ Arguments at pages 6-7 of the Appeal Brief.

	A.	35 USC 103: Eschoo et al. do not contemplate a ligation-based approach for size selection.

	 (1)		Appellants’ argument that Eschoo et al. do not contemplate a ligation-based approach for size selection, let alone such an approach where size selection is achieved by the duration of the ligation reaction as required in claim 1, is not found persuasive.


Examiner Response:
		Please see the discussion supra regarding the Examiner’s response to Appellants’ arguments including that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993); and that no duration of ligation is recited in the instant claim 1. MPEP 2145(IV) states that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eschoo et al. teach:

The nucleic acid fragmentation chamber generates fragments that are in the ranges of 1 kb to 50 kb (interpreting the fragments as dsDNA of less than 10 kb in length, and dsDNA of 10 kb or greater in length). 

The microfluidic cartridge comprises a component or module for purifying and size selecting nucleic acids including a nucleic acid binding buffer and super paramagnetic carboxyl beads are added to the nucleic acid to bind nucleic acids having a specified range of fragment sizes, such that embodiments provide a specific formulation of binding buffer that selects for nucleic acids having a length of 50 to 5000 base pairs such as to remove small fragments having approximately less than 50 or 5000 base pairs (interpreted as removing from the solution 60% or more of dsDNA less than 10 kb in length by binding to beads; and leaving behind in solution a size-selected library comprising 60% or more of dsDNA of 10 kb or greater in length). 

During library preparation such as for nucleic acid sequencing or NGS sequencing, an oligonucleotide adaptor is ligated onto the nucleic acid fragment as a step to prepare a sequencing library for sequencing using a ligase, wherein adaptors comprise labels or affinity tags for analysis or purification of inserts (interpreted as contacting in solution; ligating tagged oligonucleotides comprising an affinity tag to remove 60% or more of dsDNA less than 10 kb in length from the solution.

Exonuclease treatment of the ligation reaction removes incomplete ligation products and other incomplete reaction components, wherein the exonuclease enzyme mix processes both ssDNA and dsDNA templates (interpreted as removing from solution, the 60% or more of the dsDNA less than 10 kb in length).

Isolation by binding the nucleic acids to a solid phase and washing away the contaminating salts, or that interior surfaces can be derivatized to provide functional groups for the desired purification such as charged groups, affinity binding groups, and the like (interpreted as removing nucleic acids from the solution using the affinity tag, the nucleic acids bound to the nucleic acid binding reagent; and to produce a size-selected library comprising 60% or more of the nucleic acids of 10 kb or greater in length; and immobilizing on a solid support).

	Neurauter et al. teach:
that a protein such as an antibody can be biotinylated with the modified biotin, and this protein isolated by binding the modified biotin to the modified streptavidin or avidin bound to a solid surface, wherein it can be released under very gentle and very rapid conditions by the addition of free biotin (interpreted as encompassing removing from the solution using the affinity tag 60% or more of dsDNA of less than 10 kb in length; and producing a size-selected library); and

immobilization of streptavidin on the surface to capture, separate or detect biotinylated moieties; and the use of affinity chromatography (interpreted as encompassing removing using the affinity tag 60% or more of dsDNA of less than 10 kb in length; and producing a size-selected library not bound by the affinity tag of dsDNA of 10kb or greater in length).

		Thus, the combined references of Eschoo et al. and Neurauter et al. teach all of the limitations of the claims.


	(2)	Applicant Argument 
	Appellants’ argument that the proposed combination of Eschoo et al. and Neurauter et al. constitutes clear error, is not found persuasive.

Examiner Response:
	The Examiner is unclear why Appellant believes that the combination Eschoo et al. and Neurauter et al. constitute clear error. Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the rejection of record is maintained.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/AMY M BUNKER/
Amy M Bunker
Primary Examiner, Art Unit 1639


Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        /CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.